Name: Commission Regulation (EC) No 902/2002 of 30 May 2002 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in the Czech Republic prior to import into the European Community
 Type: Regulation
 Subject Matter: consumption;  Europe;  plant product;  marketing;  trade
 Date Published: nan

 Avis juridique important|32002R0902Commission Regulation (EC) No 902/2002 of 30 May 2002 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in the Czech Republic prior to import into the European Community Official Journal L 142 , 31/05/2002 P. 0020 - 0022Commission Regulation (EC) No 902/2002of 30 May 2002approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in the Czech Republic prior to import into the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3), as last amended by Regulation (EC) No 2379/2001(4), lays down that the Commission may approve checking operations performed by certain third countries which so request prior to import into the Community, in compliance with the conditions laid down in Article 7 of Regulation (EC) No 1148/2001.(2) On 11 October 2001 the Czech authorities sent the Commission a request for the approval of checking operations performed by the CZPI (Czech Agricultural and Food Inspectorate) under the responsibility of the Ministry of Agriculture. This states that the CZPI has the necessary staff, equipment and facilities to carry out checks, that it uses methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables checked by the CZPI and then exported from the Czech Republic to the Community meet the Community marketing standards.(3) The information sent by the Member States to the Commission shows that, in the period 1997 to 2000, the incidence of non-conformity with marketing standards among imports of fresh fruit and vegetables from the Czech Republic was very low.(4) For a number of years representatives of the Czech inspection body have been regular participants at various seminars and training activities organised by different Member States. They have also regularly participated in international efforts to agree marketing standards for fruit and vegetables, such as the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UNECE), and, until recently, the OECD Scheme for the Application of International Standards for Fruit and Vegetables.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Checks on conformity with marketing standards carried out by the Czech Republic on fresh fruit and vegetables from the Czech Republic are hereby approved in accordance with Article 7(1) of Regulation (EC) No 1148/2001.Article 2Details of the official authority in the Czech Republic, under whose responsibility the checking operations are performed, and the inspection body in charge of carrying out those checks, as referred to in Article 7(2) of Regulation (EC) No 1148/2001, are given in Annex I to this Regulation.Article 3The certificates referred to in the second subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, issued following the checks referred to in Article 1 of this Regulation, must be drawn up on forms in conformity with the model given in Annex II to this Regulation.Article 4This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the date of publication in the C series of the Official Journal of the European Communities of the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001, relating to the establishment of administrative cooperation between the European Community and the Czech Republic.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 156, 13.6.2001, p. 9.(4) OJ L 321, 6.12.2001, p. 15.ANNEX IOfficial authority referred to in Article 7(2) of Regulation (EC) No 1148/2001:Ministry of Agriculture Directorate for Food Production Tesnov 17 CZ - 117 05 Prague Tel.: (420-2) 21 81 22 24 Fax: (420-2) 22 31 41 17 Email: fruveg@mze.czInspection body referred to in Article 7(2) of Regulation (EC) No 1148/2001:CZPI (CeskÃ ¡ zemedelskÃ ¡ a potravinÃ ¡rskÃ ¡ inspekce Ã ºstrednÃ ­ inspektorÃ ¡t) Czech Agricultural and Food Inspectorate KvetnÃ ¡ 15 CZ - 603 00 Brno Tel.: (420-5) 43 54 02 03/02 49 Fax: (420-5) 43 54 02 02ANNEX II>PIC FILE= "L_2002142EN.002202.TIF">